                          IN THE UNITED STATES DISTRICT COURT FOR THE
                                  WESTERN DISTRICT OF MISSOURI
                                       WESTERN DIVISION

NICOLE DAVIS,                                           )
                                                        )
                              Plaintiff,                )
                                                        )
                     v.                                 )   Case No. 4:18-cv-00435-DGK
                                                        )
JOHN L. WILLIAMS, et al.,                               )
                                                        )
                              Defendant.                )

                  ORDER DENYING PLAINTIFF’S MOTION TO RECALL CASE

            Plaintiff Nicole Davis, who is representing herself pro se, has filed two cases in this court.

In each case, she attempted to sue the City of Kansas City, arguing that the City deprived her of

her civil rights. Plaintiff filed a request to proceed in forma pauperis in both cases.

            In Plaintiff’s first case, Davis v. City of Kansas City, No. 4:16-cv-00354-GAF (W.D.Mo.

April 27, 2016), the Court denied Plaintiff’s request to proceed in forma pauperis and dismissed

the case. Order, ECF No. 4, 4:16-cv-00354-GAF.

            In this case, the Court denied Plaintiff’s request for leave and dismissed the case on June

11, 2018. Order, ECF No. 4. Plaintiff subsequently filed a motion for reconsideration, which the

Court denied. Order, ECF No. 6.

            Plaintiff has now filed a motion 1 requesting both cases be “recalled,” which the Court

construes as a motion for relief from an order. Mot., ECF No. 7; Mot., ECF No. 6, 4:16-cv-00354-

GAF. With respect to Davis v. City of Kansas City, No. 4:16-cv-00354-GAF, the Court has already

denied Plaintiff’s request as untimely. 2 Order, ECF No. 7, 4:16-cv-00354-GAF. In the present


1
 Plaintiff’s submitted the exact same motion, requesting the court “recall case 16-cv-354 and 18-cv-435,” in both
cases. ECF No. 7; No. 4:16-cv-00354-GAF.
2
    The Court’s prior order is attached.



               Case 4:18-cv-00435-DGK Document 9 Filed 06/14/21 Page 1 of 2
case, the motion is likewise untimely. A motion for relief from an order, if premised on mistake,

inadvertence, surprise, excusable neglect, newly discovered evidence, or fraud, must be brought

within one year of the entry of the order. Fed. R. Civ. P. 60(c). A motion for relief premised on

“any other reason that justifies relief” must be brought within a reasonable time. Id. Plaintiff did

not bring her motion within one year or a reasonable time after the Court denied her motion for

reconsideration. Plaintiff’s motion is therefore DENIED.

       IT IS SO ORDERED.

Date: June 14, 2021                                  /s/ Greg Kays
                                                     GREG KAYS, JUDGE
                                                     UNITED STATES DISTRICT COURT




                                                 2

          Case 4:18-cv-00435-DGK Document 9 Filed 06/14/21 Page 2 of 2
